Case 5:18-cr-00258-EJD Document 800-1 Filed 05/27/21 Page 1 of 11




         Exhibit 1
5/23/2021                  Case 5:18-cr-00258-EJD
                                Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                               a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                                John: 9781524731656: 2 of 11 Books

  Skip to main contentHello                        Books
                                                                                                                                                 Hello, Sign in   Returns              0
                      Select your address                                                                                                        Account          & Orders


     All    Best Sellers     Customer Service     Prime        New Releases        Today's Deals         Books        Fashion   Pharmacy            Shop early Father's Day gifts

    Books     Advanced Search     New Releases      Best Sellers & More     Children's Books       Textbooks     Textbook Rentals   Best Books of the Month




   Customers who viewed Bad Blood: Secrets and Lies in a Silicon Valley Startup also
   viewed
                                       Billion Dollar                                                  Billion Dollar                                                 The Smartest
                                       Whale: The                                                      Loser: The Epic                                                Guys in the
                                       Man Who                                                         Rise and                                                       Room: The
                                       Fooled Wall                                                     Spectacular Fall                                               Amazing Rise
                                       Street,                                                         of Adam                                                        and Scandalous

                                       1,958                                                           1,806                                                          1,130
                                       $15.99                                                          $22.98                                                         $14.78
                                       71 used and                                                     53 used and                                                    55 used and
                                       new from $3.32                                                  new from                                                       new from $5.99
                                                                                                       $10.55


                Bad Blood: Secrets and Lies in a Silicon Valley Startup and millions of other books are available for Amazon Kindle. Learn more
  Books › Business & Money › Finance


                                                          Bad Blood: Secrets and                                                      Buy new:                                $13.69

                                                          Lies in a Silicon Valley                                                                List Price: $27.95 Details
                                                                                                                                                        Save: $14.26 (51%)
                                                          Startup Hardcover – May 21,                                                 Get Fast, Free Shipping with
                                                                                                                                      Amazon Prime & FREE Returns
                                                          2018
                                                                                                                                      FREE delivery: Saturday, May 29
                                                          by John Carreyrou       (Author)
                                                                                                                                      on orders over $25.00 shipped by
                                                                               9,864 ratings                                          Amazon. Details
                                                           Editors' pick   Best Nonfiction                                            Fastest delivery: Tuesday, May 25
                                                                                                                                      Order within 10 hrs and 51 mins
                                                              See all formats and editions                                            Details

                                                           Kindle                                Audiobook                                 Select delivery location
                                                           $13.99                            $0.00
                                                                                                                                      In Stock.
                                                           Read with Our Free App            Free with your Audible
                                                                                             trial                                    As an alternative, the Kindle eBook is
                                                                                                                                      available now and can be read on
                                                                                                                                      any device with the free Kindle app.
                     Listen
                                                                                                                                      Want to listen? Try Audible.
                                                           Great on Kindle
                                                                                                                                       Qty:
                                                                                                                                       1Qty: 1
                                                             Great Experience. Great Value.
   See this image                                                                                                                                         Add to Cart
                                                             Enjoy a great reading experience when you buy
   Follow the Author                                         the Kindle edition of this book. Learn more about
                                                                                                                                                           Buy Now
                                                             Great on Kindle, available in select categories.
              John Carreyrou       + Follow                  View Kindle Edition                                                            Secure transaction
                                                                                                                                      Ships from Amazon.com
                                                                                                                                      Sold by       Amazon.com

                                                                                                                                      Return policy: This item is returnable




                                                                                                                                           Enjoy fast, FREE delivery,
                                                                                                                                           exclusive deals and award-

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                                                 1/10
5/23/2021             Case 5:18-cr-00258-EJD
                           Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                          a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                           John: 9781524731656: 3 of 11 Books
                                                    NEW YORK TIMES BEST SELLER • NAMED ONE OF                        winning movies & TV shows
                                                    THE BEST BOOKS OF THE YEAR BY: NPR, The New                      with Prime
                                                    York Times Book Review, Time, Wall Street Journal,               Try Prime and start saving today
                                                                                                                     with Fast, FREE Delivery
                                                    Washington Post • The McKinsey Business Book of
                                                    the Year                                                          Add a gift receipt for easy returns

                                                    The full inside story of the breathtaking rise and
                                                    shocking collapse of Theranos, the one-time                     Buy used:                          $8.99
                                                    multibillion-dollar biotech startup founded by
                                                    Elizabeth Holmes—now the subject of the HBO
                                                    documentary The Inventor—by the prize-winning                    Add to List
                                                    journalist who first broke the story and pursued it to
                                                    the end.                                                         Share                       <Embed>


                                                    “The story is even crazier than I expected, and I                   Other Sellers on Amazon
                                                    found myself unable to put it down once I started.
                                                                                                                $11.99                              Add to Cart
                                                    This book has everything: elaborate scams,
                                                                                                                + Free Shipping
                                                    corporate intrigue, magazine cover stories, ruined
                                                                                                                Sold by: JnJ Hotdeals LLC
                                                    family relationships, and the demise of a company
                                                    once valued at nearly $10 billion.” —Bill Gates             $12.19                              Add to Cart

                                                                                                                + Free Shipping
                                                    In 2014, Theranos founder and CEO Elizabeth Holmes          Sold by: UBSN
                                                    was widely seen as the female Steve Jobs: a brilliant
                                                                                                                $8.91                               Add to Cart
                                                     Read less
                                                                                                                + $3.99 shipping
                                                                                                                Sold by: olimpianbooks
                                                               Print length         Language
                                                                                                                                Have one to sell?

                                                                                                                                Sell on Amazon
                                                               352 pages            English




                                                           An Amazon Book with Buzz: "Somebody's
                                                           Daughter" by Ashley C. Ford
                                                                                                                                Add to book club
                                                           "Ashley C. Ford is a writer for the ages, and
                                                           'Somebody's Daughter' will be A BOOK OF                       Not in a club? Learn more
                                                    THE YEAR."—Glennon Doyle Learn more


   Frequently bought together

                                                        Total price: $42.11
                                                          Add all three to Cart
                  +                 +                     Add all three to List




        This item: Bad Blood: Secrets and Lies in a Silicon Valley Startup by John Carreyrou Hardcover $13.69
        Shoe Dog: A Memoir by the Creator of Nike by Phil Knight Hardcover $16.44
        Atomic Habits: An Easy & Proven Way to Build Good Habits & Break Bad Ones by James Clear Hardcover $11.98




   Customers who viewed this item also viewed




https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                            2/10
5/23/2021                   Case 5:18-cr-00258-EJD
                                 Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                                a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                                 John: 9781524731656: 4 of 11 Books




               Billion Dollar Whale: The        Black Edge: Inside          Billion Dollar Loser: The     The Smartest Guys in the   Super Pumped: The         B
               Man Who Fooled Wall              Information, Dirty Money,   Epic Rise and                 Room: The Amazing Rise     Battle for Uber           T
               Street, Hollywood, and           and the Quest to Bring      Spectacular Fall of Adam      and Scandalous Fall of      Mike Isaac               T
               the World                        Down the Most Wanted        Neumann and WeWork            Enron                                       666      H
                Bradley Hope                     Sheelah Kolhatkar           Reeves Wiedeman               Bethany McLean            Paperback
                                1,958                         947                            1,806                      1,130        $12.89
               Paperback                        Paperback                   Hardcover                     Paperback                                            P
               $15.99                           $14.21                      $22.98                        $14.78                                               $




   Products related to this item
   Sponsored

                                                                             Just released




               Bitcoin Whales: Guys             Inspired: How to Create     Turn Words Into Wealth:       The Holloway Guide to      10 Top Entrepreneurial    T
               Who Fooled The World             Tech Products               Blueprint for Your            Raising Venture Capital:   Secrets: The Top 100      S
               (Secrets and Lies in The         Customers Love (Silicon     Business, Brand, and          The Comprehensive          Successful Startup        S
               Crypto World)                    Valley Product Group)       Book to Create Mult...        Fundraising Handbo...      Business Online Stra...   G
               Alan T. Norman                   Marty Cagan                 Aurora Winter                 Andy Sparks                PAUL SHELDON              M
               Bitcoin Whales is a tale of                    1,819                          14                         14           The Top 100 successful
               fraud, intrigue, lies, and the   Hardcover                   Kindle Edition                Paperback                  startup business online   P
               self-made billionaires, who      $21.38                      $0.00                         $40.00                     strategy.                 $
               would do anything to protect                                                                                          Kindle Edition
               their darkest secrets...
                                                                                                                                     $2.99
                                21
               Kindle Edition
               $0.99


   Special offers and product promotions
                 Amazon Business: Make the most of your Amazon Business account with exclusive tools and savings. Login now
                 Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account


   From the Publisher
   An Amazon Top Ten Book of the Month Pick




   Editorial Reviews
     Amazon.com Review
       An Amazon Best Book of May 2018: In Bad Blood, the Wall Street Journal’s John Carreyrou takes us through the step-by-step history of Theranos,
       a Silicon Valley startup that became almost mythical, in no small part due to its young, charismatic founder Elizabeth Holmes. In fact, Theranos was
       mythical for a different reason, because the technological promise it was founded upon—that vital health information could be gleaned from a small

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                             3/10
5/23/2021              Case 5:18-cr-00258-EJD
                            Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                           a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                            John: 9781524731656: 5 of 11 Books
      drop of blood using handheld devices—was a lie. Carreyrou tracks the experiences of former employees to craft the fascinating story of a company
      run under a strict code of secrecy, a place where leadership was constantly throwing up smoke screens and making promises that it could not keep.
      Meanwhile, investors kept pouring in money, turning Elizabeth Holmes into a temporary billionaire. As companies like Walgreens and Safeway strike
      deals with Theranos, and as even the army tries to get in on the Theranos promise (there’s a brief cameo by James “Mad Dog” Mattis), the plot
      thickens and the proverbial noose grows tighter. Although I knew how the story ended, I found myself reading this book compulsively. – Chris Schluep

     Review
      "Bad Blood is the real be-all end-all of Theranos information…. Bad Blood is wild, and more happens on one page than in many other entire books." —
      Margaret Lyons, The New York Times

      "You will not want to put this riveting, masterfully reported book down. No matter how bad you think the Theranos story was, you'll learn that the reality
      was actually far worse."
      —Bethany McLean, bestselling coauthor of The Smartest Guys in the Room and All the Devils Are Here

      "Chilling... Carreyrou tells [this story] virtually to perfection… Reads like a West Coast version of All the President's Men."
      —Roger Lowenstein, The New York Times Book Review

      "The definitive account of Theranos’s downfall, detailing its motley crew of executives, legal knife fights, dramatic PR stunts, and skullduggery... Offers
      a lot for foreign-policy wonks... While Bad Blood is worth reading for its own merits—it’s a stunning feat of journalism that reads like a thriller—it also
      says a lot about Washington’s facile relationship with Silicon Valley. Most D.C. power brokers know next to nothing about science or technology but
      increasingly view Silicon Valley tech as a deus ex machina for some of the world’s most complicated challenges. Bad Blood offers a sobering warning
      of where that type of thinking can lead."
      —Robbie Gramer, Foreign Policy

      "A great and at times almost unbelievable story of scandalous fraud, surveillance, and legal intimidation at the highest levels of American corporate
      power. . . . The story of Theranos may be the biggest case of corporate fraud since Enron. But it’s also the story of how a lot of powerful men were
      fooled by a remarkably brazen liar."
      —Yashar Ali, New York Magazine

      "Even if you didn’t follow the story of charismatic Theranos founder Elizabeth Holmes (and the ensuing trainwreck) in the news, you will find yourself
      zipping through a book that proves once again that fact is stranger than fiction. A stunning look into a high-tech hoodwinking; like a high-speed car
      chase in a book."
      —The New York Post's "28 Most Unforgettable Books of 2018"

      "In Bad Blood, acclaimed investigative journalist John Carreyrou, who broke the story in 2015, presents comprehensive evidence of the fraud
      perpetrated by Theranos chief executive Elizabeth Holmes... He unveils many dark secrets of Theranos that have not previously been laid bare… The
      combination of these brave whistle-blowers, and a tenacious journalist who interviewed 150 people (including 60 former employees) makes for a
      veritable page-turner."
      —Eric Topol, Nature

      "Engrossing… Bad Blood boasts movie-scene detail… Theranos, Carreyrou writes, was a revolving door, as Holmes and Balwani fired anyone who
      voiced even tentative doubts… What’s frightening is how easy it is to imagine a different outcome, one in which the company’s blood-testing devices
      continued to proliferate. That the story played out as it did is a testament to the many individuals who spoke up, at great personal risk."
      —Jennifer Couzin-Frankel, Science

      "In exposing the fudged numbers, boardroom battles and sickening sums of money tossed Theranos’ way, Bad Blood succeeds in highlighting Silicon
      Valley’s paradoxical blind spot. Insular corporate culture and benevolent media coverage have allowed a monster to grow in the Valley—one that
      gambles not just with our smart phones or our democracy, but with people’s lives. Bad Blood reveals a crucial truth: outside observers must act as the
      eyes, the ears and, most importantly, the voice of Silicon Valley’s blind spot."
      —B. David Zarley, Paste Magazine's "16 Best Nonfiction Books of 2018"

      "Carreyrou blends lucid descriptions of Theranos’s technology and its failures with a vivid portrait of its toxic culture and its supporters’ delusional
      boosterism. The result is a bracing cautionary tale about visionary entrepreneurship gone very wrong."
      —Publishers Weekly (Starred)

      "Crime thriller authors have nothing on Carreyrou's exquisite sense of suspenseful pacing and multifaceted character development in this riveting,
      read-in-one-sitting tour de force.... Carreyrou's commitment to unraveling Holmes' crimes was literally of life-saving value."
      —Booklist (Starred Review)

      "Eye-opening... A vivid, cinematic portrayal of serpentine Silicon Valley corruption... A deep investigative report on the sensationalistic downfall of
      multibillion-dollar Silicon Valley biotech startup Theranos. Basing his findings on hundreds of interviews with people inside and outside the company,
      two-time Pulitzer Prize-winning Wall Street Journal reporter Carreyrou rigorously examines the seamy details behind the demise of Theranos and its
      creator, Elizabeth Holmes… [Carreyrou] brilliantly captures the interpersonal melodrama, hidden agendas, gross misrepresentations, nepotism, and a
      host of delusions and lies that further fractured the company’s reputation and halted its rise."
      —Kirkus

      Read more

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                              4/10
5/23/2021                   Case 5:18-cr-00258-EJD
                                 Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                                a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                                 John: 9781524731656: 6 of 11 Books


   Product details                                                                                                                 Start reading Bad Blood: Secrets
                                                                                                                                   and Lies in a Silicon Valley Startup
      Publisher : Knopf; 1st edition (May 21, 2018)                                                                                on your Kindle in under a minute.

      Language : English                                                                                                           Don't have a Kindle? Get your
                                                                                                                                   Kindle here, or download a FREE
      Hardcover : 352 pages
                                                                                                                                   Kindle Reading App.
      ISBN-10 : 152473165X
      ISBN-13 : 978-1524731656
      Item Weight : 1.55 pounds
      Dimensions : 6.43 x 1.32 x 9.54 inches
      Best Sellers Rank: #13,220 in Books (See Top 100 in Books)
       #4 in Biomedical Engineering
        #10 in Business Infrastructure
        #22 in Venture Capital (Books)
      Customer Reviews:                             9,864 ratings



   Videos
               Videos for this product




                                                   1:32
                 Bad blood unboxed video


                 Pooja modi



     Upload your video




   Products related to this item
   Sponsored

                                                                                                                              Just released




               Finding the Good in the        The Holloway Guide to      Vivid Vision: A          Day Trading: This Book     Turn Words Into Wealth:             A
               Workplace Bully                Raising Venture Capital:   Remarkable Tool For      Includes: The bible of     Blueprint for Your                  B
               Dr. Debra Stewart              The Comprehensive          Aligning Your Business   how the Market Works for   Business, Brand, and                o
               This book addresses possible   Fundraising Handbo...      Around a Shared…         Options, Swi...            Book to Create Mult...              B
               approaches to improve          Andy Sparks                Cameron Herold           Robert Stock               Aurora Winter
               workplace culture and                        14                            406                    31                           14                 H
               organizational wellness and    Paperback                  Kindle Edition           Paperback                  Kindle Edition                      $
               to create bully-free
               environments.
                                              $40.00                     $9.99                    $21.45                     $0.00
                                7
               Kindle Edition
               $2.99


https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                                    5/10
5/23/2021                 Case 5:18-cr-00258-EJD
                               Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                              a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                               John: 9781524731656: 7 of 11 Books

             How would you rate your experience shopping for books on Amazon today


                                          Very poor                       Neutral                            Great




   Customer reviews                                        Reviews with images

                    4.7 out of 5
   9,864 global ratings

   5 star                                 80%

   4 star                                 14%

   3 star                                  4%              See all customer images

   2 star                                  1%              Top  reviews
                                                           Top reviews

   1 star                                  1%

    How are ratings calculated?
                                                           Top reviews from the United States

                                                                  DB Cooper

                                                                         Impossibly too good to be true
                                                           Reviewed in the United States on May 21, 2018
                                                           Verified Purchase

                                                           This is an impeccably researched and referenced account of the Theranos saga. As a long-time
                                                           observer and sometime competitor of Theranos I watched this tale unfold whilst working at a
                                                           couple of established IVD companies. Everyone I knew who had ever developed an assay or
                                                           instrument knew this was smoke and mirrors, impossibly too good to be true. What I never
                                                           suspected was just how personally dishonest EH had been, and for how long the complex
                                                           deception was maintained. Whilst I've met a few egregious individuals working for big
                                                           companies, there are enough checks and balances (QA/RA, Med/Sci Affairs, CLSs and other
                                                           professionals etc) in place to stop harmful devices getting out the door.

                                                           The subject matter - developing devices and assays - is a complex dry topic, difficult to write
                                                           engagingly about. But JC does a workmanlike job and I read this in one go after its midnight
                                                           Kindle release. My only nit to pick is the poor editing: there are so many uses of '....named....' as
                                                           in 'an engineer named John Smith' or 'a restaurant named Joe's Bar' that it got irritating.
                                                           Find/replace 'named' with a comma would have worked fine in most cases. The text was also
                                                           repetitive
                                                             Read more- eg '...an award named after Channing...' gets at least 2 mentions. But not enough to
                                                           770 people found this helpful

                                                                Helpful         Report abuse


                                                                  Todd Adams

                                                                         Fascinating, horrifying, and richly detailed account of corporate ambition
                                                           gone awry.
                                                           Reviewed in the United States on May 22, 2018
                                                           Verified Purchase
                                                           I started this book and could not put it down. It's a horrifying true story of a driven entrepreneur
                                                           whose only overriding goal was to become insanely rich. And she would do anything, any
                                                           unimagineable thing, to get there.

                                                           Elizabeth Holmes leveraged her family's high profile connections to draw in early investors and
                                                           supporters, who were not very inquisitive on details, nor very skeptical in nature. Drawing on the
                                                           good name and reputation of these early supporters, she was able to build an impressive roster
                                                           of other supporters with stellar reputations in tech and venture capital circles. From there, it was


https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                            6/10
5/23/2021            Case 5:18-cr-00258-EJD
                          Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                         a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                          John: 9781524731656: 8 of 11 Books
                                                        just a matter of stage managing the house of cards she was building.

                                                        Holmes crafted a Potemkin village that had fooled investors, customers, and visiting dignitaries.
                                                        Her product demonstrations were outright theater, staged managed illusions worthy of David
                                                        Copperfield. Theranos employees in on the ruse were assured it was just temporary, until the
                                                        actual
                                                          Readproduct
                                                               more could be perfected and the results repeatable. That day would never come. Those
                                                        453 people found this helpful

                                                             Helpful          Report abuse


                                                               carilynp TOP 500 REVIEWER

                                                                      I wish I could give this book 10 stars
                                                        Reviewed in the United States on May 27, 2018
                                                        Verified Purchase
                                                        It takes a mighty strong person and an incredible investigative journalist to take down a
                                                        multibillion company lead by a CEO and her partner who are doing nothing but telling lies,
                                                        mistreating their employees, taking millions of dollars under false pretenses from Fortune 500
                                                        businesses and wealthy investors, betraying their esteemed board members, and worst and
                                                        most harmful of all, putting the lives of their end customers in serious jeopardy because the
                                                        technology that they claim to have engineered does not exist nor has it been FDA approved or
                                                        tested. This is John Carreyrou’s BAD BLOOD: SECRETS AND LIES IN A SILICON VALLEY
                                                        STARTUP. Carreyrou went to monumental lengths over the course of several years, with the
                                                        help of named and unnamed sources who worked or were connected to Theranos, the company,
                                                        which claimed to have created a blood-testing device that with ‘one drop of blood’ could obtain
                                                        hundreds of test results thus saving lives. Not only were their little machines ineffective but they
                                                        were doing no such thing. Meaning, they could not provide accurate test results because they
                                                        were not even obtaining them. Rather, they were using commercial analyzers in their place. At
                                                        the helm was Theranos founder and CEO Elizabeth Holmes, a Stanford drop-out who had a
                                                        brilliant
                                                           Read idea,
                                                                  more but it was never brought to fruition. She simply leads people to believe it was with
                                                        302 people found this helpful

                                                             Helpful          Report abuse



                                                        See all reviews




                                                        Top reviews from other countries

                                                               Natalia Rice

                                                                      The best read of the season; the author deserves an award.
                                                        Reviewed in the United Kingdom on July 2, 2018
                                                        Verified Purchase
                                                        Drop everything you're doing and start reading it. It's an utterly engaging mix of genres -
                                                        investigative journalism, psychology (at times psychiatry), organisational behaviour, business &
                                                        science reporting, and a story of worst and best of the humankind. I've cancelled meetings and
                                                        events, delayed going to bed just to keep reading this book - the story is almost surreal, and it's
                                                        hard to believe it really happened, and yet it did.
                                                        I'd like to compliment the author. The depth of the investigation is extraordinary; but most
                                                        importantly, the narration is done in this perfect documentary style when even the most chilling
                                                        events are described with high precision but without falling into emotional judgement.

                                                        I also would like to say a big thank you to all the sources and contributors who made this book
                                                        possible. You're very brave people; I applaud your courage and ethics.
                                                        96 people found this helpful

                                                        Report abuse


                                                               David

                                                                      If something sounds too good to be true it probably is.
                                                        Reviewed in the United Kingdom on April 3, 2019
                                                        Verified Purchase

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                        7/10
5/23/2021            Case 5:18-cr-00258-EJD
                          Bad Blood: Secrets and Lies in Document         800-1Carreyrou,
                                                         a Silicon Valley Startup: Filed 05/27/21       PageAmazon.com:
                                                                                          John: 9781524731656: 9 of 11 Books
                                                        I missed this book when it launched, but Alex Gibney's excellent 2019 HBO doucmentry 'The
                                                        Inventor: Out for blood in Silicon Valley' prompted my purchase.
                                                        Carryrou's book covers three and a half years of investigation into Theranos, its founder
                                                        Elizabeth Holmes and her meteoric rise and spectacular fall in the obsessive pursuit of a dream.
                                                        Its a fascinating read and Carryrou uses his research to tell the story from the beginning. The
                                                        story of his investigations as a Wall Street Journal reporter follows the cronological order of
                                                        events and is documented towards the end of the book.

                                                        Essentially, Elizabeth Holmes developed a start-up in Silicon Valley where she attempted to
                                                        develop a device which could provide multiple blood test analyses for a range of conditions and
                                                        diseases in a box not much larger that a large bread-bin. For the user only a small pinprick of
                                                        blood was required to complete all these tests.
                                                        This would be a game changer. Some day, every home could have one and for a small charge
                                                        could carry out blood tests and have them analysed almost immediately, providing early warning
                                                        of Read
                                                           developing
                                                                more conditions. What's not to like? Nothing it seemed.

                                                        13 people found this helpful

                                                        Report abuse


                                                               Gisele Navarro

                                                                      I don't normally write reviews but I had with this book
                                                        Reviewed in the United Kingdom on August 19, 2018
                                                        Verified Purchase
                                                        Patrick Lencioni mentioned this book in one of his latest newsletters so I bought it without
                                                        reading the reviews. What followed was a week of late nights due to my inability to put my Kindle
                                                        down.

                                                        I can't believe I completely missed the news about Theranos but that certainly made for an even
                                                        better reading experience - so much drama, intrigue and bad blood was a recipe for one of my
                                                        favourite books of the year.

                                                        14 people found this helpful

                                                        Report abuse


                                                               M Mansour

                                                                      Best business book of 2018 (so far)
                                                        Reviewed in the United Kingdom on August 24, 2018
                                                        Verified Purchase

                                                        I read this book in straight 48 hours since boarding a long-haul flight. Mesmerising, excellently
                                                        researched, gripping..just could not put it down. This is a moral story comprising the ugly greed
                                                        laden face of Silicon Valley and its founders, the army of ruthless lawyers squashing people
                                                        along the way (they tried to silence the author of this book), the cult-ish abandonment of
                                                        common sense and judgement of who's who of Silicon Valley and Corporate America as they
                                                        pursue the next big thing. Nevermind that actual people's health and well being were at serious
                                                        risk and not just their dollars.
                                                        14 people found this helpful

                                                        Report abuse


                                                               Doalch

                                                                      Great read.
                                                        Reviewed in the United Kingdom on July 6, 2018
                                                        Verified Purchase

                                                        Read this in three days, couldn't put it down. If this was a work of fiction it'd be hard to believe,
                                                        yet it's fact. The emperor's new clothes on steroids being funded by some of the biggest players
                                                        in the US and fueled by a complete web of lies, deceit and some seriously shady business
                                                        practices.

                                                        Easily a five star, definitely a must read.

                                                        Can't wait to see the film.
                                                        8 people found this helpful

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                          8/10
5/23/2021               Case 5:18-cr-00258-EJD
                              Bad Blood: Secrets and Lies inDocument
                                                             a Silicon Valley800-1     Filed 05/27/21
                                                                             Startup: Carreyrou,              Page Amazon.com:
                                                                                                 John: 9781524731656: 10 of 11 Books
                                                                        Report abuse



                                                                        See all reviews




   Customers who bought this item also bought


   Pages with related products. See and discover other items: High Supplies, Tech Gifts, Technology Gifts, Orange Books, Corporate New Year Gifts, true
   crime gifts




                                                                                   Back to top




   Get to Know Us                          Make Money with Us                                    Amazon Payment Products                                 Let Us Help You
   Careers                                 Sell products on Amazon                               Amazon Rewards Visa Signature                           Amazon and COVID-
                                                                                                 Cards                                                   19
   Blog                                    Sell apps on Amazon
                                                                                                 Amazon.com Store Card                                   Your Account
   About Amazon                            Become an Affiliate
                                                                                                 Amazon Secured Card                                     Your Orders
   Sustainability                          Start a package delivery
                                           business                                              Amazon Business Card                                    Shipping Rates &
   Press Center                                                                                                                                          Policies
                                           Advertise Your Products                               Amazon Business Line of Credit
   Investor Relations                                                                                                                                    Amazon Prime
                                           Self-Publish with Us                                  Shop with Points
   Amazon Devices                                                                                                                                        Returns &
                                           Host an Amazon Hub                                    Credit Card Marketplace                                 Replacements
   Amazon Tours
                                           › See More Make Money                                 Reload Your Balance                                     Manage Your
                                           with Us                                                                                                       Content and Devices
                                                                                                 Amazon Currency Converter
                                                                                                                                                         Amazon Assistant
                                                                                                                                                         Help




                                                                                       English               United States




  Amazon Music            Amazon               Amazon Drive                         6pm                         AbeBooks           ACX                           Alexa
  Stream millions         Advertising          Cloud storage                        Score deals                 Books, art         Audiobook                     Actionable
  of songs                Find, attract,       from Amazon                          on fashion brands           & collectibles     Publishing                    Analytics
                          and                                                                                                      Made Easy                     for the Web
                          engage
                          customers

  Sell on Amazon          Amazon               Amazon Fresh                         AmazonGlobal                Home Services      Amazon Ignite                 Amazon Web
  Start a Selling         Business             Groceries & More                     Ship Orders                 Experienced        Sell your original            Services
  Account                 Everything For       Right To Your Door                   Internationally             Pros               Digital Educational           Scalable Cloud
                          Your Business                                                                         Happiness          Resources                     Computing
                                                                                                                Guarantee                                        Services

  Audible                 Book                 Box Office Mojo                      ComiXology                  DPReview           East Dane                     Fabric
  Listen to Books &       Depository           Find Movie                           Thousands of                Digital            Designer Men's                Sewing, Quilting
  Original                Books With           Box Office Data                      Digital Comics              Photography        Fashion                       & Knitting
  Audio                   Free
  Performances            Delivery
                          Worldwide

  Goodreads               IMDb                 IMDbPro                              Kindle Direct               Amazon Photos      Prime Video                   Shopbop
  Book reviews            Movies, TV           Get Info Entertainment               Publishing                  Unlimited Photo    Direct                        Designer
  &                       & Celebrities        Professionals Need                   Indie Digital & Print       Storage            Video Distribution            Fashion Brands
  recommendations                                                                   Publishing                  Free With Prime    Made Easy
                                                                                    Made Easy

  Amazon                  Whole Foods          Woot!                                Zappos                      Ring               eero WiFi                     Blink
  Warehouse               Market               Deals and                            Shoes &                     Smart Home         Stream 4K Video               Smart Security
  Great Deals on          America’s            Shenanigans                          Clothing                    Security Systems   in Every Room                 for Every Home
  Quality Used            Healthiest
  Products                Grocery Store

                          Neighbors            Amazon Subscription Boxes            PillPack                    Amazon             Amazon Second

https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                                              9/10
5/23/2021           Case 5:18-cr-00258-EJD
                          Bad Blood: Secrets and Lies inDocument
                                                         a Silicon Valley800-1     Filed 05/27/21
                                                                         Startup: Carreyrou,              Page Amazon.com:
                                                                                             John: 9781524731656: 11 of 11 Books
                      App                         Top subscription boxes – right            Pharmacy Simplified          Renewed                   Chance
                      Real-Time                   to your door                                                           Like-new                  Pass it on, trade it
                      Crime                                                                                              products                  in,
                      & Safety Alerts                                                                                    you can trust             give it a second life




                                        Conditions of Use    Privacy Notice        Interest-Based Ads   © 1996-2021, Amazon.com, Inc. or its affiliates




https://www.amazon.com/Bad-Blood-Secrets-Silicon-Startup/dp/152473165X                                                                                                     10/10
